DETAILED ACTION
This action is in response to the amendments filed on March 3rd, 2020. A summary of this action:
Claims 1-20 have been presented for examination.
Claims 1-20 are objected to
The priority claim is denied
Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claim 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11 and 12 of copending Application No. 16/822,124 (reference application).
Claim 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, and 12 of copending Application No. 16/822,124 (reference application). 
Claim 9, 11, 13, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of copending Application No. 16/822,124 (reference application). 
Claim 1-3, 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 13 and 15 of copending Application No. 16/822,155 (reference application).
Claim 9-11, 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 13 and 15 of copending Application No. 16/822,155 (reference application).
Claim 9-11, 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 16/822,115 (reference application).
Claim(s) 1-3, 6-11, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, July 7th, 2019 
Claim 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, July 7th, 2019 in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, November 2011, accessed via nrca.net. 
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/695,360 and provisional application 62/912,692, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  See below where the Examiner has provided a non-exhaustive list of new matter that is not supported by either the ‘360 application or the provisional application.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
There has been substantial modification to ¶ 1-¶ 24 wherein this modification is to change the nature of the invention from the general for sheathing material “for a interior or exterior surface of a building” (at least ¶ 7 of the ‘360) to the more specific use case of a “roof” as recited in the present claims and the specification – this change constitutes new matter as there are substantial differences between the disclosure as related to this instant claimed invention
In addition, see ¶ 56 in the ‘360, and ¶ 53 in the instant – there are numerous changes including the new recitation of “fastening locations” along with the “meta tags” and “meta data” and the like
In addition, see figure 4 in both applications, and see the accompanying descriptions of figure 4 – there are additional substantial modifications to both the figure and the description of the figure, including various recitations of new matter, e.g. ¶ 72 now recites “The sheathing optimization program 108 is able to calculate and determine the ideal installation pattern of the pieces of sheathing material based on the placement of the sheathing material on the exterior of the building and through the use of machine learning or artificial intelligence.” which was never previously presented 

The above is a non-exhaustive list of the new matter that has been added to the instant specification – it is clear that this is not a continuation, and as such the priority claim is denied, and the applicant is required to delete the benefit claim or change the relationship. 

	In regards to the provisional application – this provides no support for the present invention, instead this is a barebones provisional in this this is “for resolving terminated transactions” (claim 1) wherein “This disclosure relates generally generating a design and detailing of a building” for “automating the process of detailing and generating reports for the building” – see pages 2-3 of the provisional, there are general recitations of “The program is used to automate the process of building design and detailing” (¶ 8, page 2) based on “architectural drawings” (¶ 9, page 2), e.g. “floor plans” (¶ 10, page 2), etc. – there is not even a recitation of “sheathing” in this provisional.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
The preamble of claims 1, 9, and 16 recite “for determining the sheathing materials required for the construction...” – the “sheathing materials” and “construction” have not been previously recited, i.e. these preambles should read “for determining sheathing materials required for construction of a building” 
In addition, the Examiner notes that the claims later contain new elements of “sheathing material” – these should have antecedent basis back to the preamble, i.e. the later recitations should recite “the sheathing materials” or the like in reference to the element in the preamble
Claims 1-9 use both recitations of “by at least one processor” and “by one or more processors” and fail to have antecedent basis between these recitations – these should recite one of these two phrases, wherein the later phrases recite “by the at least one in addition, the Examiner also notes that the claims preamble of “A computer method...comprising” already implies that these steps are “by at least one processor” as this is a “computer method”, i.e. the later recitations are not needed as they are merely stating that a processor on a computer implements the steps of the method, i.e. “A computer method” 
Claims 9-20 have numerous recitations of “program instructions to” without antecedent basis between these recitations [i.e., the informality], wherein the preamble of claims 9 and 16 already recite “the program instructions comprising” – in light of the preambles, the Examiner notes that the claims could delete the phrase “program instructions to...” in the steps recited, i.e. that the claims recite, using claim 9 as an example “A computer program product....comprising: one or more computer non-transitory readable storage media and program instructions stored on the...the program instructions configured to: receive a model...analyze the group...” and so on – or a similar such recitation
Claim 1 recites “A computer method” – this may be mistakenly interpreted as two different statutory categories, i.e. that this is an apparatus claim – this should read “A computer-implemented method”
Claims 4-5 recite “predetermine” – this should be “predetermined” as the “pre” indicates that this was already determined
Claim 7 recites, in part: “processing...an installation order...” – this could be mistakenly interpreted to mean processing an installation order, e.g. as processing a sales order would imply receiving the order and processing it – the claim should recite “determining...an installation order” or the like to clarify the claim scope and avoid a mistaken interpretation 
Claim 14 is objected to under a similar rationale
Claim 19 is objected to under a similar rationale
Claim 9 recites “one or more computer non-transitory readable storage media” – this order of words not clear, this should read “one or more non-transitory computer readable storage media”, i.e. that the term “computer” is modifying the “readable storage media” wherein this “computer readable storage media” is “non-transitory” 
Claim 16 contains a similar recitation and is objected to under a similar rationale
Claim 12 recites “predetermine” – this should recite “predetermined” – see the above objection for a similar recitation in claims 4-5 for a more detailed rationale
Claim 14 recites in part: “the received data” – however this element was not previously introduced, i.e. this should read “received data” without the “the” 
Claim 19 is objected to under a similar rationale
Claim 15 recites “the group of members data” – this could be interpreted that there is already an element of “the group of members data”, there is no such previous recitation, i.e. this should read “convert data associated with the group of members to determine...” or the like
Claim 8 is objected to under a similar rationale 
Claim 20 is objected to under a similar rationale
Appropriate correction is required.

Specification/Drawings
th, 2020 contains new figures – the Examiner notes that the support for these figures comes from the instant specification – see ¶ 68 in the specification – the figures are merely visually depicting what is already described in ¶ 68. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, in part:
altering, by at least one processor, the sheathing material to substantially cover the exterior surface of the model;

Claim 9 recites, in part:
	program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;

	Claim 13 recites, in part:
The computer program product of claim 9, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. 

Claim 16 recites, in part:
program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;

	Claim 18 recites, in part: 
	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. 

The term "substantially in the above cited claims is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “substantially” as used in the phrase “substantially cover” in the above claims conveys that the claim requires a “substantial” portion of the surface to be covered – this is It is not clear what is a “substantial” covering – there is no standard set forth in the specification (e.g., ¶ 7 and ¶ 8) to ascertain what portion of the surface is covered, e.g. is 5% covering considered substantial, is 30% covering considered  substantial, is 90% covering considered  substantial, or does this require near or at 100 % covering, or some other value? 
As such, the claims are indefinite – it is not clear what is being required for the material to “substantially cover” the surface as recited in the claims. 
For purposes of Examination, under the BRI this is interpreted that at least a portion of the surface is covered [e.g., a portion of the roof]. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more.

	Claim 9 is treated as representative of claim 16, and claim 16 is rejected under a similar rationale as claim 9. 

Step 1

Claim 9 is directed towards the statutory category of an article of manufacture. 
	Claim 16 is directed towards the statutory category of an apparatus.
	
Claim 1, Step 2
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
analyzing... the group of members to determine a group of members associated with a roof line;
	processing... the group of members to identify member specific properties;
	identifying...a group of sheathing material to be applied to the group of members;
	manipulating... the model, wherein the sheathing material is applied to the model;
	altering... the sheathing material to substantially cover the exterior surface of the model;
	rendering...an illustration of the placement of the sheathing material relative to the members;
	and calculating...a set of data associated with the sheathing material. 


As such, the claimed invention is directed towards a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
	A computer method...
	... by at least one processor...
...by one or more processors...


for determining the sheathing materials required for the construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 


	A computer method...
	... by at least one processor...
...by one or more processors...

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing materials required for the construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)):
for determining the sheathing materials required for the construction of a building
receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;

For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion section which demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
The instant specification, ¶ 4-5 – “...However, this is typically done by hand drawings, or computer-generated images or models to show the look of the finishing...”
Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, 2019 – see Liu § 2.2 and § 2.3 for a review of the prior art including page 1191 col. 1 ¶ 1 which discusses the “well-known” “cutting” problem for sheathing material and various prior art references for solutions to this problem, and see § 2.2 for “BIM has been widely used by industry” and provides numerous examples of using BIM to “minimize construction waste” and to clarify see page 1197 col. 2 ¶ 1 – this system “reduces sheathing material waste though automating the roof sheathing design and planning processes.” [i.e., it is automating a manual process] – see page 1190 col. 2, ¶ 2 which clarifies that the process is “manual” 
AppliCad, “Roof Wizard Learning Guide”, version 8.1, April 14th, 2016, accessed via the AppliCad website – see section 1, and the remaining portions – this is a “manual” for a “Roof Wizard software” which “handles all roofing”, i.e. this is an example system for automated roofing design

The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites another step in the mental process
Claim 3 recites another step in the mental process
Claim 4 recites another step in the mental process, in addition for the recitation of “a predetermine insulation rating” this is also considered as generally linking the use of a judicial exception to a particular technological environment or field of use , as discussed in MPEP § 2106.05(h), and for evidence of this being well-understood, routine, and conventional see:
 Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency” as cited below – this is a publication from the National Roofing Contractors Association on the recommendations for roofing insulation with the “R-Value” and “fire ratings”, e.g. see the section “R-value”, and see the “Benefits of proper design section” wherein “The NRCA Roofing Manual: Low-slope Membrane Roof Systems—2011 discusses the benefits of proper insulation design.”
Taylor et al., “Optimizing Single-Ply Low-Slope Roofing Assemblies for Insulation Value”, March 2018 – see the abstract and the introduction as well as section 7 which teaches that the “roof insulation” is part of “energy and building codes” 
Kaynakli, “A review of the economical and optimum thermal insulation thickness for building applications”, 2012 – this is a review article on insulating buildings
Claim 5 recites another step in the mental process, in addition for the recitation of “a predetermine fire proof” this is also considered as generally linking the use of a judicial exception to a particular technological environment or field of use , as discussed in MPEP § 2106.05(h), and for evidence of this being well-understood, routine, and conventional see:
 Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency” as cited below – this is a publication from the National Roofing Contractors Association on the recommendations for roofing insulation with the “R-Value” and “fire ratings”, e.g. see the section “R-value”, and see the “Benefits of proper design section” wherein “The NRCA Roofing Manual: Low-slope Membrane Roof Systems—2011 discusses the benefits of proper insulation design.”
Taylor et al., “Optimizing Single-Ply Low-Slope Roofing Assemblies for Insulation Value”, March 2018 – see the abstract and the introduction as well as section 7 which teaches that the “roof insulation” is part of “energy and building codes” 
Kaynakli, “A review of the economical and optimum thermal insulation thickness for building applications”, 2012 – this is a review article on insulating buildings
Claim 6 recites another step in the mental process
Claim 7 recites another step in the mental process
Claim 8 recites another step in the mental process

The claimed invention recites a mental process without significantly more.

Claims 9 and 16, Step 2
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).
	Claim 9 is treated as representative of claim 16, and claim 16 is rejected under a similar rationale as claim 9. 

The mental process recited in claim 9 is:
	... analyze the group of members to determine a group of members associated with a roof line;
	... process the group of members to identify member specific properties;
	... identify a sheathing material to be applied to the group of members;
	... manipulate the model, wherein the sheathing material is applied 26COEN20.US.U.00303 to the model;
	... modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;
and ... render an illustration of the placement of the sheathing material relative to the members. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claimed invention is directed towards a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer program product...comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:...program instructions to...

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for determining the sheathing materials required for the construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
program instructions to receive a model of a structure, wherein the model is comprised of a group of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer program product...comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:...program instructions to...

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for determining the sheathing materials required for the construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
program instructions to receive a model of a structure, wherein the model is comprised of a group of members;

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)):
 for determining the sheathing materials required for the construction of a building
program instructions to receive a model of a structure, wherein the model is comprised of a group of members;

For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion section which demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, 2019 – see Liu § 2.2 and § 2.3 for a review of the prior art including page 1191 col. 1 ¶ 1 which discusses the “well-known” “cutting” problem for sheathing material and various prior art references for solutions to this problem, and see § 2.2 for “BIM has been widely used by industry” and provides numerous examples of using BIM to “minimize construction waste” and to clarify see page 1197 col. 2 ¶ 1 – this system “reduces sheathing material waste though automating the roof sheathing design and planning processes.” [i.e., it is automating a manual process] – see page 1190 col. 2, ¶ 2 which clarifies that the process is “manual” 
AppliCad, “Roof Wizard Learning Guide”, version 8.1, April 14th, 2016, accessed via the AppliCad website – see section 1, and the remaining portions – this is a “manual” for a 

The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 10 recites another step in the mental process 
Claim 11 recites another step in the mental process 
Claim 12 recites another step in the mental process, , in addition for the recitation of “a predetermine insulation rating” this is also considered as generally linking the use of a judicial exception to a particular technological environment or field of use , as discussed in MPEP § 2106.05(h), and for evidence of this being well-understood, routine, and conventional see:
 Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency” as cited below – this is a publication from the National Roofing Contractors Association on the recommendations for roofing insulation with the “R-Value” and “fire ratings”, e.g. see the section “R-value”, and see the “Benefits of proper design section” wherein “The NRCA Roofing Manual: Low-slope Membrane Roof Systems—2011 discusses the benefits of proper insulation design.”
Taylor et al., “Optimizing Single-Ply Low-Slope Roofing Assemblies for Insulation Value”, March 2018 – see the abstract and the introduction as well 
Kaynakli, “A review of the economical and optimum thermal insulation thickness for building applications”, 2012 – this is a review article on insulating buildings
Claim 13 recites another step in the mental process 
Claim 14 recites another step in the mental process 
Claim 15 recites another step in the mental process 
Claim 17 recites another step in the mental process 
Claim 18 recites another step in the mental process 
Claim 19 recites another step in the mental process 
Claim 20 recites another step in the mental process 

The claimed invention recites a mental process without significantly more.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, July 7th, 2019 

Regarding Claim 1
Liu teaches: 
	A computer method for determining the sheathing materials required for the construction of a building, comprising: (Liu, abstract, teaches “This research thus presents an automated BIM-based approach to reducing sheathing material waste by enabling a proactive design and planning of roof sheathing installation for prefabricated buildings. Specifically, a BIM-based sheathing layout design algorithm, which incorporates trades know-how, is developed to achieve the construction design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the design algorithm to optimize material cutting plans for the generated layout with the objective of minimizing sheathing material waste.” and see figure 1 and §3 for more clarification)

    PNG
    media_image1.png
    798
    495
    media_image1.png
    Greyscale

receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members; (Liu, § 3 ¶1 “The present research investigates a BIM-based approach to (1) automating the sheathing layout design development for lightframe roof systems; and (2) automating waste analysis (i.e., planning the sheet cutting) to reduce the material waste. Specifically, a BIM-based roof sheathing design algorithm, which incorporates trades know-how, is developed to achieve the design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the proposed design algorithm to optimize material cutting plans for the generated layout design with the objective of minimizing sheathing material waste. Towards this objective, a series of steps are carried out sequentially. The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage.”, i.e. BIM is an example of a model [it stands for building information model, see abstract] wherein the system receives the model with members, “e.g., truss information” – see figures 11-13 for more clarification – these are example outputs) 
	analyzing, by at least one processor, the group of members to determine a group of members associated with a roof line; (Liu, § 3 ¶ 1 as cited above “The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage. Conceptually, the 2D roof surfaces function as a model view  For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and see figure 1 and the description of figure 1)
	processing, by at least one processor, the group of members to identify member specific properties; (Liu, as cited above teaches this – see § 3 and § 3.1 including the teachings on “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 1 – member properties, e.g. orientation and location, are identified), also see figures 7-9 for more clarification, e.g. the yellow lines in figure 7 show the orientation and locations of the roofing members that were identified)

    PNG
    media_image2.png
    897
    1069
    media_image2.png
    Greyscale

	identifying, by one or more processors, a group of sheathing material to be applied to the group of members; (Liu, § 3 and § 3.1 as cited above teaches this, also see figure 1, and see figure 7 for a visual depiction that shows the sheathing materials applied to the members)
	manipulating, by at least one processor, the model, wherein the sheathing material is applied to the model; (Liu, as cited above teaches this – see figure 7 for a first example, then see figure 9 for a second example, ,see figures 12-13 for additional examples – the roof sheathing material is applied to the model in a variety of forms as visually shown)
altering, by at least one processor, the sheathing material to substantially cover the exterior surface of the model; (Liu, see figures 7-13 wherein these show that the sheathing material covers the roof [exterior surface] – in regards to altering, see figure 2 which shows this – this is described in § 3.1 and § 3.2 of Liu for more details including “The upper section of Fig. 2 represents the initial sheathing layouts with rectangular sheets, while the lower panes in the figure show the final sheathing layouts for the given two examples.”

    PNG
    media_image3.png
    374
    923
    media_image3.png
    Greyscale

	rendering, by one or more processors, an illustration of the placement of the sheathing material relative to the members; (Liu, see figures 7, 9, and 12-13 for examples of this illustration)
	and calculating, by one or more processors, a set of data associated with the sheathing material. (Liu, see figures 12-13 which provides a visual example of a calculated set of data)

    PNG
    media_image4.png
    531
    612
    media_image4.png
    Greyscale


Regarding Claim 2
Liu teaches:
	The computer method of claim 1, further comprising, extracting, by at least one processor, the positioning of the group of members.  (Liu, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses and/or be 

Regarding Claim 3
Liu teaches:
	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members.  (Liu, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines)

    PNG
    media_image5.png
    285
    184
    media_image5.png
    Greyscale


Regarding Claim 6

	The computer method of claim 1, further comprising, creating, by at least one processor, a set of alterations to be made to specific sheathing materials, wherein the alterations reduce the amount of excess material. (Liu, see § 3.2.1 and § 3.2.1.1 and see figures 4-5 – Liu uses an “optimization” algorithm wherein “There are two stages in this hybrid algorithm: (1) optimize the packing sequence of sheathing sheets by means of PSO and (2) place/pack the sequenced sheathing sheets, using a greedy algorithm-based placement method, into sheathing sheet stocks. In this hybrid algorithm, the material waste yielded by any packing sequence is evaluated by the greedy algorithm-based placement method and further minimized by attempting various packing sequence from PSO along a number of iterations...” and see the remaining portions of these sections for more clarification)

Regarding Claim 7
Liu teaches:
	The computer method of claim 1, further comprising, processing, by at least one processor, an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model. (Liu, see figure 7 – this shows that the sheathing materials are numbered based on location and the received data and then see § 5.1 ¶ 2 “By implementing the cutting plan from the prototype system, the actual material waste for the case studies reached these expected ratios in the field. It should be noted that, at present, there is no machine available for use by our industry partner to cut angled sheets, so all the roof sheathing sheets are cut manually by a worker prior installation plan generated from the prototype system ensure design constructability while reducing material waste. The prototype system has been proven to allow project managers to effectively plan field operations by eliminating the guesswork in roof sheathing installation....In this study, ‘information readiness’ of the BIM is achieved by the sheathing design algorithm, while the ‘computational algorithm’ manipulates the information and extends the BIM with construction business intelligence (i.e., material installation plan generation).)

Regarding Claim 8
Liu teaches:
	The computer method of claim 1, further comprising, converting, by at least one processor, the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations.  (Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and then see § 3.1 ¶ 1 “...It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should in other words the fastening locations of the sheathing material is on at least the centerlines on the trusses as shown in figure 7, hence they are joined at centerlines to be fastened at the centerlines)

Regarding Claim 9
Liu teaches:
	A computer program product for determining the sheathing materials required for the construction of a building, comprising:(Liu, abstract, teaches “This research thus presents an automated BIM-based approach to reducing sheathing material waste by enabling a proactive design and planning of roof sheathing installation for prefabricated buildings. Specifically, a BIM-based sheathing layout design algorithm, which incorporates trades know-how, is developed to achieve the construction design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the design algorithm to optimize material cutting plans for the generated layout with the objective of minimizing sheathing material waste.” and see figure 1 and §3 for more clarification)
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising: (Liu, as cited, uses a computer)
program instructions to receive a model of a structure, wherein the model is comprised of a group of members;(Liu, § 3 ¶1 “The present research investigates a BIM-based approach to (1) automating the sheathing layout design development for lightframe roof systems; and (2) automating waste analysis (i.e., planning the sheet cutting) to reduce the material waste. Specifically, a BIM-based roof sheathing design algorithm, which incorporates trades know-how, is developed to achieve the design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the proposed design algorithm to optimize material cutting plans for the generated layout design with the objective of minimizing sheathing material waste. Towards this objective, a series of steps are carried out sequentially. The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage.”, i.e. BIM is an example of a model [it stands for building information model, see abstract] wherein the system receives the model with members, “e.g., truss information” – see figures 11-13 for more clarification – these are example outputs) 
	program instructions to analyze the group of members to determine a group of members associated with a roof line;(Liu, § 3 ¶ 1 as cited above “The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage. Conceptually, the 2D roof surfaces function as a model view  For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and see figure 1 and the description of figure 1)
	program instructions to process the group of members to identify member specific properties;(Liu, as cited above teaches this – see § 3 and § 3.1 including the teachings on “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 1 – member properties, e.g. orientation and location, are identified), also see figures 7-9 for more clarification, e.g. the yellow lines in figure 7 show the orientation and locations of the roofing members that were identified)
	program instructions to identify a sheathing material to be applied to the group of members;(Liu, § 3 and § 3.1 as cited above teaches this, also see figure 1, and see figure 7 for a visual depiction that shows the sheathing materials applied to the members)
	program instructions to manipulate the model, wherein the sheathing material is applied 26COEN20.US.U.00303 to the model;(Liu, as cited above teaches this – see figure 7 for a first example, then the roof sheathing material is applied to the model in a variety of forms as visually shown)
	program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;(Liu, see figures 7-13 wherein these show that the sheathing material covers the roof [exterior surface] – in regards to altering, see figure 2 which shows this – this is described in § 3.1 and § 3.2 of Liu for more details including “The upper section of Fig. 2 represents the initial sheathing layouts with rectangular sheets, while the lower panes in the figure show the final sheathing layouts for the given two examples.”, and also see § 3.2 and figures 4-5 – there are numerous modifications to the sheathing material to minimize material waste, e.g. § 5.1 describes “Results” including “The material waste pertaining to the sheathing installation generated by the prototype system is reduced to 12.1% and 12.91% for the two cases, respectively.”)
	and program instructions to render an illustration of the placement of the sheathing material relative to the members. (Liu, see figures 7, 9, and 12-13 for examples of this illustration)

Regarding Claim 10.
Liu teaches:
	The computer program product of claim 9, further comprising, program instructions to extract the positioning of the group of members. (Liu, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 

Regarding Claim 11.
Liu teaches:
	The computer program product of claim 10, further comprising, program instructions to calculate the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. (Liu, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines)

Regarding Claim 13.
Liu teaches:
	The computer program product of claim 9, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. (Liu, see figure 2 which shows “design examples” of alterations to cover the roof and wherein a continuous orientation is shown for one of these examples, also see figure 7 which shows this as well)

    PNG
    media_image6.png
    249
    553
    media_image6.png
    Greyscale

Regarding Claim 14.
Liu teaches:
	The computer program product of claim 9, further comprising, program instructions to process an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model. (Liu, see figure 7 – this shows that the sheathing materials are numbered based on location and the received data and then see § 5.1 ¶ 2 “By implementing the cutting plan from the prototype system, the actual material waste for the case studies reached these expected ratios in the field. It should be noted that, at present, there is no machine available for use by our industry partner to cut angled sheets, so all the roof sheathing sheets are cut manually by a worker prior to the installation for the case studies. One worker pre-cut all the sheathing sheets based on the cutting plan generated by the prototype system. In industry common practice of sheathing installation, roof sheathing sheets are cut as it gets attached to the trusses due to the lack of proactive design and planning technology.” and see § 6 ¶ 1-¶ 2 “The field test results show that the sheathing design and installation plan generated from the prototype system ensure design by eliminating the guesswork in roof sheathing installation....In this study, ‘information readiness’ of the BIM is achieved by the sheathing design algorithm, while the ‘computational algorithm’ manipulates the information and extends the BIM with construction business intelligence (i.e., material installation plan generation).)

Regarding Claim 15.
Liu teaches:
	The computer program product of claim 9, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations. (Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and then see § 3.1 ¶ 1 “...It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses. These rules are collected from the industry partners, translated into computer-processable codes, and encoded in the roof sheathing design algorithm to ensure the generated layout design alternative complies with trades know-how.”, in other words the fastening locations of the sheathing material is on at least the centerlines on the trusses as shown in figure 7, hence they are joined at centerlines to be fastened at the centerlines)

Regarding Claim 16.
Liu teaches:
	A system for determining the sheathing materials required for the construction of a building, comprising:(Liu, abstract, teaches “This research thus presents an automated BIM-based approach to reducing sheathing material waste by enabling a proactive design and planning of roof sheathing installation for prefabricated buildings. Specifically, a BIM-based sheathing layout design algorithm, which incorporates trades know-how, is developed to achieve the construction design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the design algorithm to optimize material cutting plans for the generated layout with the objective of minimizing sheathing material waste.” and see figure 1 and §3 for more clarification)
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program 27COEN20.US.U.00303 instructions comprising:(Liu, as cited, uses a computer)
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;(Liu, § 3 ¶1 “The present research investigates a BIM-based approach to (1) automating the sheathing layout design development for lightframe roof systems; and (2) automating waste analysis (i.e., planning the sheet cutting) to reduce the material waste. The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage.”, i.e. BIM is an example of a model [it stands for building information model, see abstract] wherein the system receives the model with members, “e.g., truss information” – see figures 11-13 for more clarification – these are example outputs) 
	program instructions to analyze the group of members to determine a group of members associated with a roof line;(Liu, § 3 ¶ 1 as cited above “The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage. Conceptually, the 2D roof surfaces function as a model view of a given BIM model for the sheathing layout design analysis Afterwards, the roof sheathing layout design algorithm is developed to formulate sheathing design alternatives based on the building information extracted from the BIM.” and see the remaining portions of § 3 for more clarification, and see § 3.1 for more clarification including “It should be noted that it is crucial to  For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and see figure 1 and the description of figure 1)
	program instructions to process the group of members to identify member specific properties;(Liu, as cited above teaches this – see § 3 and § 3.1 including the teachings on “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 1 – member properties, e.g. orientation and location, are identified), also see figures 7-9 for more clarification, e.g. the yellow lines in figure 7 show the orientation and locations of the roofing members that were identified)
	program instructions to identify a sheathing material to be applied to the group of members;(Liu, § 3 and § 3.1 as cited above teaches this, also see figure 1, and see figure 7 for a visual depiction that shows the sheathing materials applied to the members)
	program instructions to manipulate the model, wherein the sheathing material is applied to the model;(Liu, as cited above teaches this – see figure 7 for a first example, then see figure 9 for a second example, ,see figures 12-13 for additional examples – the roof sheathing material is applied to the model in a variety of forms as visually shown)
	program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified; show that the sheathing material covers the roof [exterior surface] – in regards to altering, see figure 2 which shows this – this is described in § 3.1 and § 3.2 of Liu for more details including “The upper section of Fig. 2 represents the initial sheathing layouts with rectangular sheets, while the lower panes in the figure show the final sheathing layouts for the given two examples.”, and also see § 3.2 and figures 4-5 – there are numerous modifications to the sheathing material to minimize material waste, e.g. § 5.1 describes “Results” including “The material waste pertaining to the sheathing installation generated by the prototype system is reduced to 12.1% and 12.91% for the two cases, respectively.”)
	and program instructions to render an illustration of the placement of the sheathing material relative to the members. (Liu, see figures 7, 9, and 12-13 for examples of this illustration)

Regarding Claim 17.
Liu teaches:
	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. (Liu, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines)

Regarding Claim 18.
Liu teaches:
	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. (Liu, see figure 2 which shows “design examples” of alterations to cover the roof and wherein a continuous orientation is shown for one of these examples, also see figure 7 which shows this as well)

Regarding Claim 19.
Liu teaches:
	The system of claim 16, further comprising, program instructions to process an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model.   based on the cutting plan generated by the prototype system. In industry common practice of sheathing installation, roof sheathing sheets are cut as it gets attached to the trusses due to the lack of proactive design and planning technology.” and see § 6 ¶ 1-¶ 2 “The field test results show that the sheathing design and installation plan generated from the prototype system ensure design constructability while reducing material waste. The prototype system has been proven to allow project managers to effectively plan field operations by eliminating the guesswork in roof sheathing installation....In this study, ‘information readiness’ of the BIM is achieved by the sheathing design algorithm, while the ‘computational algorithm’ manipulates the information .e., material installation plan generation).)

Regarding Claim 20.
Liu teaches:
	The system of claim 16, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations.(Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and then see § 3.1 ¶ 1 “...It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses. These rules are collected from the industry partners, translated into computer-processable codes, and encoded in the roof sheathing design algorithm to ensure the generated layout design alternative complies with trades know-how.”, in other words the fastening locations of the sheathing material is on at least the centerlines on the trusses as shown in figure 7, hence they are joined at centerlines to be fastened at the centerlines)
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, July 7th, 2019 in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, November 2011, accessed via nrca.net. 

Regarding Claim 4
Liu teaches:
	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material and the type of sheathing material required (Liu, § 3.1 teaches that “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational complies with trades know-how”25COEN20.US.U.00303 wherein the abstract teaches that the “sheathing material” is “e.g., oriented strand board” which as per page 1190 col. 1 ¶ 1 “come in rectangular shapes of varying dimensions (e.g., 4’ x 8’  and 4’ x 12’)”, and also see page 1200 col. 1 ¶ 1 “The authors made another experiment in which the layout design
algorithm use 4’ x 12’ sheets in designing layouts, instead of the rules expressed in equation (1).” and see equation 1 in section 3.1 which shows this selects the “length of selected nominal size” – in other words, the system calculates, using the “rules” that have been “translated into computer-processable codes” the type of sheathing material (e.g., the size, and also the material being oriented strand board – these are both examples of a type) and in regards to a number of layers, this is also calculated, i.e. see figure 7, 9 and figures 12-13 – these show that there are a number of layers of sheathing is determined, using the “rules” as a single layer, i.e. the number of sheathing layers = 1)

Liu does not explicitly teach: 
based on a predetermine insulation rating. 


Kirby teaches:
based on a predetermine insulation rating. (Kirby, page 31 – “NRCA continues to recommend proper design and installation of an insulation layer because an underinsulated building envelope is not energy-efficient. And from a building owner’s perspective, installing high R-value roof insulation should  be a priority for energy efficiency at the roof level...A proper design for an insulation layer is two or more layers of insulation with staggered and offset joints and a cover board layer to separate the primary thermal insulation layer from the membrane. Mechanical fasteners only should be used to secure the bottom layer(s) of insulation, not the top layer” and then see the section “R-value” starting on page 32 which teaches “NRCA recommends designers specify thermal resistance (R-value) and thickness of insulation for the roof assembly based on in-service R-values rather than according to an advertised R-value. For instance, a designer should specify “provide 5 inches of polyisocyanurate” rather than “provide an R-value of 25.” This ensures bids are based on equivalent insulation thicknesses...For example, assume a roof system over a steel deck is specified to have an R-value of 25 with no additional installation requirements. The likely solution is to mechanically fasten a single layer of 4-inch-thick polyisocyanurate with an advertised R-value of 25 (or 6.25 per inch). (There are several manufacturers who offer a 4-inch-thick polyisocyanurate board with an advertised R-value of 25.)...” and see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-inch-thick polyisocyanurate board typically is needed as the bottom layer for uplift resistance and fire ratings.”, in other words it would have been obvious that as part of the “trades know-how” that is implemented as rules in Liu (see above citations) to also include determining the number of layers of sheathing and the type of the layers based on the “R-value” and “fire ratings” (Kirby, as cited above), also for relevance see the section “Installation matters” which teaches an overview of the “trades know-how” for placing the insulation with the other layers)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing roof sheathing based on “trades know-how” with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”
Also, the Examiner notes that “NRCA” is the National Roofing Contractors Association Trade association wherein as per page 33 of Kirby “James R. Kirby, AIA , is NRCA’s associate executive director of technical communications”. 


Regarding Claim 5
Liu teaches:
The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material and the type of sheathing material required (Liu, § 3.1 teaches that “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses. These rules are collected from the industry partners, translated into computer-processable codes, and encoded in the roof sheathing design algorithm to ensure the generated layout design alternative complies with trades know-how”25COEN20.US.U.00303 wherein the abstract teaches that the “sheathing material” is “e.g., oriented strand board” which as per page 1190 col. 1 ¶ 1 “come in rectangular shapes of varying dimensions (e.g., 4’ x 8’  and 4’ x 12’)”, and also see page 1200 col. 1 ¶ 1 “The authors made another experiment in which the layout design
algorithm use 4’ x 12’ sheets in designing layouts, instead of the rules expressed in equation (1).” and see equation 1 in section 3.1 which shows this selects the “length of selected nominal size” – in other words, the system calculates, using the “rules” that have been “translated into computer-processable codes” the type of sheathing material (e.g., the size, and also the material being oriented strand board – these are both examples of a type) and in regards to a number of layers, this is also calculated, i.e. see figure 7, 9 and figures 12-13 – these show that there are a number of layers of sheathing is determined, using the “rules” as a single layer, i.e. the number of sheathing layers = 1)

Liu does not explicitly teach: 
based on a predetermine fire proof. 

Kirby teaches:
based on a predetermine fire proof(Kirby, page 31 – “NRCA continues to recommend proper design and installation of an insulation layer because an underinsulated building envelope is not energy-efficient. And from a building owner’s perspective, installing high R-value roof insulation should  be a priority for energy efficiency at the roof level...A proper design for an insulation layer is two or more layers of insulation with staggered and offset joints and a cover board layer to separate the primary thermal insulation layer from the membrane. Mechanical fasteners only should be used to secure the bottom layer(s) of insulation, not the top layer” and then see the section “R-value” starting on page 32 which teaches “NRCA recommends designers specify thermal resistance (R-value) and thickness of insulation for the roof assembly based on in-service R-values rather than according to an advertised R-value. For instance, a designer should specify “provide 5 inches of polyisocyanurate” rather than “provide an R-value of 25.” This ensures bids are based on equivalent insulation thicknesses...For example, assume a roof system over a steel deck is specified to have an R-value of 25 with no additional installation requirements. The likely solution is to mechanically fasten a single layer of 4-inch-thick polyisocyanurate with an advertised R-value of 25 (or 6.25 per inch). (There are several manufacturers who offer a 4-inch-thick polyisocyanurate board with an advertised R-value of 25.)...” and see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-fire ratings.”, in other words it would have been obvious that as part of the “trades know-how” that is implemented as rules in Liu (see above citations) to also include determining the number of layers of sheathing and the type of the layers based on the “R-value” and “fire ratings” (Kirby, as cited above), also for relevance see the section “Installation matters” which teaches an overview of the “trades know-how” for placing the insulation with the other layers)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing roof sheathing based on “trades know-how” with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”
Also, the Examiner notes that “NRCA” is the National Roofing Contractors Association Trade association wherein as per page 33 of Kirby “James R. Kirby, AIA , is NRCA’s associate executive director of technical communications”. 


Regarding Claim 12.
Liu teaches:
	The computer program product of claim 9, further comprising, program instructions to calculate the number of layers of sheathing material and the type of sheathing material required(Liu, § 3.1 teaches that “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses. These rules are collected from the industry partners, translated into computer-processable codes, and encoded in the roof sheathing design algorithm to ensure the generated layout design alternative complies with trades know-how”25COEN20.US.U.00303 wherein the abstract teaches that the “sheathing material” is “e.g., oriented strand board” which as per page 1190 col. 1 ¶ 1 “come in rectangular shapes of varying dimensions (e.g., 4’ x 8’  and 4’ x 12’)”, and also see page 1200 col. 1 ¶ 1 “The authors made another experiment in which the layout design
algorithm use 4’ x 12’ sheets in designing layouts, instead of the rules expressed in equation (1).” and see equation 1 in section 3.1 which shows this selects the “length of selected nominal size” – in other words, the system calculates, using the “rules” that have been “translated into computer-processable codes” the type of sheathing material (e.g., the size, and also the material being oriented strand board – these are both examples of a type) and in regards to a number of layers, this is also calculated, i.e. see figure 7, 9 and figures 12-13 – these show that 

Liu does not explicitly teach: 
based on a predetermine insulation rating. 

Kirby teaches:
based on a predetermine insulation rating (Kirby, page 31 – “NRCA continues to recommend proper design and installation of an insulation layer because an underinsulated building envelope is not energy-efficient. And from a building owner’s perspective, installing high R-value roof insulation should  be a priority for energy efficiency at the roof level...A proper design for an insulation layer is two or more layers of insulation with staggered and offset joints and a cover board layer to separate the primary thermal insulation layer from the membrane. Mechanical fasteners only should be used to secure the bottom layer(s) of insulation, not the top layer” and then see the section “R-value” starting on page 32 which teaches “NRCA recommends designers specify thermal resistance (R-value) and thickness of insulation for the roof assembly based on in-service R-values rather than according to an advertised R-value. For instance, a designer should specify “provide 5 inches of polyisocyanurate” rather than “provide an R-value of 25.” This ensures bids are based on equivalent insulation thicknesses...For example, assume a roof system over a steel deck is specified to have an R-value of 25 with no additional installation requirements. The likely solution is to mechanically fasten a single layer of 4-inch-thick polyisocyanurate with an in other words it would have been obvious that as part of the “trades know-how” that is implemented as rules in Liu (see above citations) to also include determining the number of layers of sheathing and the type of the layers based on the “R-value” and “fire ratings” (Kirby, as cited above), also for relevance see the section “Installation matters” which teaches an overview of the “trades know-how” for placing the insulation with the other layers)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing roof sheathing based on “trades know-how” with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to 
Also, the Examiner notes that “NRCA” is the National Roofing Contractors Association Trade association wherein as per page 33 of Kirby “James R. Kirby, AIA , is NRCA’s associate executive director of technical communications”. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11 and 12 of copending Application No. 16/822,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is for “roof” sheathing whereas the co-pending is for “exterior” sheathing – it would have been obvious that “roof” sheathing is a type of “exterior” sheathing. The other differences between the claimed inventions are that the co-pending claim 9 anticipates an embodiment of the instant claim 1, i.e. the co-pending claim 9 recites a more narrow claim scope that anticipates the instant claimed invention, with 
In addition, dependent claim 5 of the instant applicant recites a “fire proof” – this would have been an obvious variant of the “predetermine insulation rating” of dependent claim 12 of the co-pending [i.e., fire proof is an obvious example of an insulating rating for fire].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant – Application # 16/822,144
Co-pending Application # 16/822,124
Regarding Claim 1

	A computer method for determining the sheathing materials required for the construction of a building, comprising:
	






receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;
	analyzing, by at least one processor, the group of members to determine a group of members associated with a roof line;

	processing, by at least one processor, the group of members to identify member specific properties;



	identifying, by one or more processors, a group of sheathing material to be applied to the group of members;



	manipulating, by at least one processor, the model, wherein the sheathing material is applied to the model;
	altering, by at least one processor, the sheathing material to substantially cover the exterior surface of the model;
	rendering, by one or more processors, an illustration of the placement of the sheathing material relative to the members;
	and calculating, by one or more processors, a set of data associated with the sheathing material. 

Regarding Claim 9

	A computer program product for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions 3Application No. 16/8221224Docket No. COEN19.US.U.00301 stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;


	program instructions to identify a sheathing material type to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material;

program instructions to analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	program instructions to apply the sheathing material to the frame members;
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	4Application No. 16/8221224Docket No. COEN19.US.U.00301program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 

Regarding Claim 2

	The computer method of claim 1, further comprising, extracting, by at least one processor, the positioning of the group of members. 

Regarding Claim 9
...
program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
...
Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 

Regarding Claim 11.

	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 

Regarding Claim 4

	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material and the type of sheathing material required 25COEN20.US.U.00303 based on a predetermine insulation rating. 

Regarding Claim 12.

	The computer program product of claim 9, further comprising, program instructions to calculate the number of layers of sheathing material and the type of sheathing material required based on a predetermine insulation rating. 

Regarding Claim 5

	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material and the type of sheathing material required based on a predetermine fire proof. 

Regarding Claim 12.

	The computer program product of claim 9, further comprising, program instructions to calculate the number of layers of sheathing material and the type of sheathing material required based on a predetermine insulation rating. 

Regarding Claim 6

	The computer method of claim 1, further comprising, creating, by at least one processor, a set of alterations to be made to specific sheathing materials, wherein the alterations reduce the amount of excess material. 

Regarding Claim 9
...
program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
...
Regarding Claim 7

	The computer method of claim 1, further comprising, processing, by at least one processor, an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model. 

Regarding Claim 9
...
program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 
Regarding Claim 8

	The computer method of claim 1, further comprising, converting, by at least one processor, the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations. 

Regarding Claim 9
...
program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 



Claim 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, and 12 of copending Application No. 16/822,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is for “roof” sheathing whereas the co-pending is for “exterior” sheathing – it would have been obvious that “roof” sheathing is a type of “exterior” sheathing.
In addition – the remaining distinction are because claim 9 of the co-pending anticipates the instant claim 9, i.e. the co-pending claim 9 is an embodiment of the instant claim 9, with the obvious variation that the instant claim 9 is for a “roof” as described above. 
In addition, claim 16 is rejected under a similar rationale as claim 9, wherein claim 16 is also in a different statutory category of invention – this would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant – Application # 16/822,144
Co-pending Application # 16/822,124
Regarding Claim 9

	A computer program product for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine a group of members associated with a roof line;
	program instructions to process the group of members to identify member specific properties;
	program instructions to identify a sheathing material to be applied to the group of members;
	program instructions to manipulate the model, wherein the sheathing material is applied 26COEN20.US.U.00303 to the model;
	program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;
	and program instructions to render an illustration of the placement of the sheathing material relative to the members. 

Regarding Claim 9

	A computer program product for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions 3Application No. 16/8221224Docket No. COEN19.US.U.00301 stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;


	program instructions to identify a sheathing material type to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material;

program instructions to analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	program instructions to apply the sheathing material to the frame members;
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	4Application No. 16/8221224Docket No. COEN19.US.U.00301program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 

Regarding Claim 10.

	The computer program product of claim 9, further comprising, program instructions to extract the positioning of the group of members. 

Regarding Claim 9
...
program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
...
Regarding Claim 11.

	The computer program product of claim 10, further comprising, program instructions to calculate the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 

Regarding Claim 11.

	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 

Regarding Claim 12.

	The computer program product of claim 9, further comprising, program instructions to calculate the number of layers of sheathing material and the type of sheathing material required based on a predetermine insulation rating. 

Regarding Claim 12.

	The computer program product of claim 9, further comprising, program instructions to calculate the number of layers of sheathing material and the type of sheathing material required based on a predetermine insulation rating. 

Regarding Claim 13.

	The computer program product of claim 9, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. 

Regarding Claim 9
...
program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
...
Regarding Claim 14.

	The computer program product of claim 9, further comprising, program instructions to process an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model. 

Regarding Claim 9
...
program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 
Regarding Claim 15.

	The computer program product of claim 9, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations. 

Regarding Claim 9
...
program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 
Regarding Claim 16.

	A system for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program 27COEN20.US.U.00303 instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine a group of members associated with a roof line;
	program instructions to process the group of members to identify member specific properties;
	program instructions to identify a sheathing material to be applied to the group of members;
	program instructions to manipulate the model, wherein the sheathing material is applied to the model;
	program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;
	and program instructions to render an illustration of the placement of the sheathing material relative to the members. 

Regarding Claim 9

	A computer program product for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions 3Application No. 16/8221224Docket No. COEN19.US.U.00301 stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;


	program instructions to identify a sheathing material type to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material;

	program instructions to analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	program instructions to apply the sheathing material to the frame members;
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	4Application No. 16/8221224Docket No. COEN19.US.U.00301program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 

Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 

Regarding Claim 11.

	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 
Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. 

Regarding Claim 9
...
program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
...
Regarding Claim 19.

	The system of claim 16, further comprising, program instructions to process an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model. 

Regarding Claim 9
...
program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 

Regarding Claim 20.

	The system of claim 16, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations.

Regarding Claim 9
...
program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 



Claim 9, 11, 13, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of copending Application No. 16/822,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is for “roof” sheathing whereas the co-pending is for “exterior” sheathing – it would have been obvious that “roof” sheathing is a type of “exterior” sheathing. In addition, claim 9 is in a different statutory category of invention – this would have been obvious (i.e., claim 16 of the copending is for a system which is using the computer-readable storage media of claim 9 of the instant). 
Claim 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of copending Application No. 16/822,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is for “roof” sheathing whereas the co-pending is for “exterior” sheathing – it would have been obvious that “roof” sheathing is a type of “exterior” sheathing. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant – Application # 16/822,144
Co-pending Application # 16/822,124
Regarding Claim 9

	A computer program product for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine a group of members associated with a roof line;
	program instructions to process the group of members to identify member specific properties;
	program instructions to identify a sheathing material to be applied to the group of members;
	program instructions to manipulate the model, wherein the sheathing material is applied 26COEN20.US.U.00303 to the model;
	program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;
	and program instructions to render an illustration of the placement of the sheathing material relative to the members. 

Regarding Claim 16.

	A system for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine a group of members associated with an exterior surface of the model;
	program instructions to process the group of members to identify member specific properties;
	program instructions to identify a sheathing material to be applied to the group of members;
	5Application No. 16/8221224Docket No. COEN19.US.U.00301 program instructions to manipulate the model, wherein the sheathing material is applied to the model;
	program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;
	and program instructions to render an illustration of the placement of the sheathing material relative to the members.
Regarding Claim 11.

	The computer program product of claim 10, further comprising, program instructions to calculate the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 
Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 

Regarding Claim 13.

	The computer program product of claim 9, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. 

Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. 

Regarding Claim 16.

	A system for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program 27COEN20.US.U.00303 instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine a group of members associated with a roof line;
	program instructions to process the group of members to identify member specific properties;
	program instructions to identify a sheathing material to be applied to the group of members;
	program instructions to manipulate the model, wherein the sheathing material is applied to the model;
	program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;
	and program instructions to render an illustration of the placement of the sheathing material relative to the members. 

Regarding Claim 16.

	A system for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine a group of members associated with an exterior surface of the model;
	program instructions to process the group of members to identify member specific properties;
	program instructions to identify a sheathing material to be applied to the group of members;
	5Application No. 16/8221224Docket No. COEN19.US.U.00301 program instructions to manipulate the model, wherein the sheathing material is applied to the model;
	program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;
	and program instructions to render an illustration of the placement of the sheathing material relative to the members. 

Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 

Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 

Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. 

Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. 





Claim 1-3, 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 13 and 15 of copending Application No. 16/822,155 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is for “roof” sheathing whereas the co-pending is for “interior” sheathing – it would have been obvious to use the claimed technique in a substantially similar manner for the “roof”. The other differences between the claimed inventions are that the co-pending claim 9 anticipates an embodiment of the instant claim 1, i.e. the co-pending claim 9 recites a more narrow claim scope that anticipates the instant claimed invention, with the obvious distinction of “roof” and a second obvious distinction of a different statutory category of invention – this would have been obvious.

. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant – Application # 16/822,144
Co-pending Application # 16/822,115
Regarding Claim 1

	A computer method for determining the sheathing materials required for the construction of a building, comprising:
receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;
	analyzing, by at least one processor, the group of members to determine a group of members associated with a roof line;
	processing, by at least one processor, the group of members to identify member specific properties;
identifying, by one or more processors, a group of sheathing material to be applied to the group of members;
	manipulating, by at least one processor, the model, wherein the sheathing material is applied to the model;
	altering, by at least one processor, the sheathing material to substantially cover the exterior surface of the model;
	rendering, by one or more processors, an illustration of the placement of the sheathing material relative to the members;
	and calculating, by one or more processors, a set of data associated with the sheathing material. 

Regarding Claim 9

	A computer program product for determining the sheathing materials required for interior walls, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a model of a structure to determine a group of members which are associated with interior wall surface of the model;
program instructions to analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members;
	program instructions to identify sheathing material panels to be applied to the group of members, wherein the sheathing material panel properties are identified;
	program instructions to calculate the positioning of the sheathing material panels, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame member and if a sheathing material panel extends beyond an outer edge of the interior wall surface that portion of the sheathing material panel is removed;
program instructions to manipulate the model, wherein each interior wall surface is converted into an illustration where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified
4Application No. 16/822,115Docket No. COEN19.US.U.00304program instructions to render an illustration of the placement of the sheathing material panels relative to the members. 

Regarding Claim 2

	The computer method of claim 1, further comprising, extracting, by at least one processor, the positioning of the group of members. 

Regarding Claim 9
...
program instructions to identify sheathing material panels to be applied to the group of members, wherein the sheathing material panel properties are identified;
	program instructions to calculate the positioning of the sheathing material panels, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame member and if a sheathing material panel extends beyond an outer edge of the interior wall surface that portion of the sheathing material panel is removed;
...
Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 

Claim 9

program instructions to identify sheathing material panels to be applied to the group of members, wherein the sheathing material panel properties are identified;
	program instructions to calculate the positioning of the sheathing material panels, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame member and if a sheathing material panel extends beyond an outer edge of the interior wall surface that portion of the sheathing material panel is removed;

Regarding Claim 15.

	The computer program product of claim 9, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Regarding Claim 6

The computer method of claim 1, further comprising, creating, by at least one processor, a set of alterations to be made to specific sheathing materials, wherein the alterations reduce the amount of excess material. 

Regarding Claim 13.

The computer program product of claim 9, further comprising, program instructions to generate a set of alterations to the sheathing material panels, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 

Regarding Claim 7

	The computer method of claim 1, further comprising, processing, by at least one processor, an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model. 

Regarding Claim 9
...
program instructions to manipulate the model, wherein each interior wall surface is converted into an illustration where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified
4Application No. 16/822,115Docket No. COEN19.US.U.00304program instructions to render an illustration of the placement of the sheathing material panels relative to the members. 

Regarding Claim 8

	The computer method of claim 1, further comprising, converting, by at least one processor, the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations. 

Regarding Claim 15.

	The computer program product of claim 9, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 




Claim 9-11, 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 13 and 15 of copending Application No. 16/822,155 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is for “roof” sheathing whereas the co-pending is for “interior” sheathing – it would have been obvious to use the claimed technique in a substantially similar manner for the “roof”. 


In addition – the remaining distinction are because claim 9 of the co-pending anticipates the instant claim 9, i.e. the co-pending claim 9 is an embodiment of the instant claim 9, with the obvious variation that the instant claim 9 is for a “roof” as described above. 
In addition, claim 16 is rejected under a similar rationale as claim 9, wherein claim 16 is also in a different statutory category of invention – this would have been obvious.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant – Application # 16/822,144
Co-pending Application # 16/822,115
Regarding Claim 9

	A computer program product for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine a group of members associated with a roof line;
	program instructions to process the group of members to identify member specific properties;
	program instructions to identify a sheathing material to be applied to the group of members;
	program instructions to manipulate the model, wherein the sheathing material is applied 26COEN20.US.U.00303 to the model;
	program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;
	and program instructions to render an illustration of the placement of the sheathing material relative to the members. 

Regarding Claim 9

	A computer program product for determining the sheathing materials required for interior walls, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a model of a structure to determine a group of members which are associated with interior wall surface of the model;
	program instructions to analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members;
	program instructions to identify sheathing material panels to be applied to the group of members, wherein the sheathing material panel properties are identified;
	program instructions to calculate the positioning of the sheathing material panels, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame member and if a sheathing material panel extends beyond an outer edge of the interior wall surface that portion of the sheathing material panel is removed;
	program instructions to manipulate the model, wherein each interior wall surface is converted into an illustration where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified
4Application No. 16/822,115Docket No. COEN19.US.U.00304program instructions to render an illustration of the placement of the sheathing material panels relative to the members. 


Regarding Claim 10.

	The computer program product of claim 9, further comprising, program instructions to extract the positioning of the group of members. 

Regarding Claim 9
...
program instructions to identify sheathing material panels to be applied to the group of members, wherein the sheathing material panel properties are identified;
	program instructions to calculate the positioning of the sheathing material panels, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame member and if a sheathing material panel extends beyond an outer edge of the interior wall surface that portion of the sheathing material panel is removed;
...
Regarding Claim 11.

	The computer program product of claim 10, further comprising, program instructions to calculate the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 

Claim 9

program instructions to identify sheathing material panels to be applied to the group of members, wherein the sheathing material panel properties are identified;
	program instructions to calculate the positioning of the sheathing material panels, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame member and if a sheathing material panel extends beyond an outer edge of the interior wall surface that portion of the sheathing material panel is removed;

Regarding Claim 15.

	The computer program product of claim 9, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 9, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. 

Regarding Claim 13.

	The computer program product of claim 9, further comprising, program instructions to generate a set of alterations to the sheathing material panels, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 

Regarding Claim 14.

	The computer program product of claim 9, further comprising, program instructions to process an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model. 

Regarding Claim 9
...
program instructions to manipulate the model, wherein each interior wall surface is converted into an illustration where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified
4Application No. 16/822,115Docket No. COEN19.US.U.00304program instructions to render an illustration of the placement of the sheathing material panels relative to the members. 

Regarding Claim 15.

	The computer program product of claim 9, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations. 

Regarding Claim 15.

	The computer program product of claim 9, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 

Regarding Claim 16.

	A system for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program 27COEN20.US.U.00303 instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine a group of members associated with a roof line;
	program instructions to process the group of members to identify member specific properties;
	program instructions to identify a sheathing material to be applied to the group of members;
	program instructions to manipulate the model, wherein the sheathing material is applied to the model;
	program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;
	and program instructions to render an illustration of the placement of the sheathing material relative to the members. 

Regarding Claim 9

A computer program product for determining the sheathing materials required for interior walls, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a model of a structure to determine a group of members which are associated with interior wall surface of the model;
	program instructions to analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members;
	program instructions to identify sheathing material panels to be applied to the group of members, wherein the sheathing material panel properties are identified;
program instructions to calculate the positioning of the sheathing material panels, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame member and if a sheathing material panel extends beyond an outer edge of the interior wall surface that portion of the sheathing material panel is removed;
	program instructions to manipulate the model, wherein each interior wall surface is converted into an illustration where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified
4Application No. 16/822,115Docket No. COEN19.US.U.00304program instructions to render an illustration of the placement of the sheathing material panels relative to the members. 


Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 

Claim 9

program instructions to identify sheathing material panels to be applied to the group of members, wherein the sheathing material panel properties are identified;
	program instructions to calculate the positioning of the sheathing material panels, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame member and if a sheathing material panel extends beyond an outer edge of the interior wall surface that portion of the sheathing material panel is removed;

Regarding Claim 15.

	The computer program product of claim 9, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. 

Regarding Claim 13.

	The computer program product of claim 9, further comprising, program instructions to generate a set of alterations to the sheathing material panels, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 

Regarding Claim 19.

	The system of claim 16, further comprising, program instructions to process an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model. 

Regarding Claim 9
...
program instructions to manipulate the model, wherein each interior wall surface is converted into an illustration where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified
4Application No. 16/822,115Docket No. COEN19.US.U.00304program instructions to render an illustration of the placement of the sheathing material panels relative to the members. 

Regarding Claim 20.

	The system of claim 16, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations.

Regarding Claim 15.

	The computer program product of claim 9, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 




Claim 9-11, 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 16/822,115 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is for “roof” sheathing whereas the co-pending is for “interior” sheathing – it would have been obvious to use the claimed technique in a substantially similar manner for the “roof”.  In addition, claim 9 is in a different statutory category of invention – this would have been obvious (i.e., claim 16 of the copending is for a system which is using the computer-readable storage media of claim 9 of the instant). 
	
In addition – the remaining distinction are because claim 9 of the co-pending anticipates the instant claim 9, i.e. the co-pending claim 9 is an embodiment of the instant claim 9, with the obvious variation that the instant claim 9 is for a “roof” as described above. 

In addition, claim 16 is rejected under a similar rationale as claim 9.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant – Application # 16/822,144
Co-pending Application # 16/822,115 
Regarding Claim 9

	A computer program product for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
program instructions to analyze the group of members to determine a group of members associated with a roof line;
	program instructions to process the group of members to identify member specific properties;
	program instructions to identify a sheathing material to be applied to the group of members;
	program instructions to manipulate the model, wherein the sheathing material is applied 26COEN20.US.U.00303 to the model;
	program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;
	and program instructions to render an illustration of the placement of the sheathing material relative to the members. 

Regarding Claim 16.

	A system for determining the sheathing materials required interior walls, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces;
	5Application No. 16/822,115Docket No. COEN19.US.U.00304 program instructions to extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	program instructions to identify sheathing material to be applied to at least one of the interior wall surface and identify a set of properties associated with the sheathing material;
	program instructions to modify the model into a set of illustrations of each interior wall surface wherein the frame members are visible;
program instructions to manipulate the illustrations by applying the sheathing material over the frame members based on a calculated orientation, position, and installation order wherein the sheathing material is identified based on an installation order and sections of the sheathing material which extends beyond an outer edge of the interior wall surface is removed. 

Regarding Claim 10.

	The computer program product of claim 9, further comprising, program instructions to extract the positioning of the group of members. 

Claim 16
...
 program instructions to extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
...
Regarding Claim 11.

	The computer program product of claim 10, further comprising, program instructions to calculate the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 
Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 

Regarding Claim 13.

	The computer program product of claim 9, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. 

Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing material panels, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 

Regarding Claim 14.

	The computer program product of claim 9, further comprising, program instructions to process an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model. 

Claim 16
...
	program instructions to manipulate the illustrations by applying the sheathing material over the frame members based on a calculated orientation, position, and installation order wherein the sheathing material is identified based on an installation order and sections of the sheathing material which extends beyond an outer edge of the interior wall surface is removed. 
...
Regarding Claim 15.

	The computer program product of claim 9, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations. 

Regarding Claim 20.

	The system of claim 16, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations.

Regarding Claim 16.

	A system for determining the sheathing materials required for the construction of a building, comprising:
one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program 27COEN20.US.U.00303 instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine a group of members associated with a roof line;
	program instructions to process the group of members to identify member specific properties;
	program instructions to identify a sheathing material to be applied to the group of members;
program instructions to manipulate the model, wherein the sheathing material is applied to the model;
	program instructions to modify the sheathing material to substantially cover the exterior surface of the model, wherein the arrangement of the sheathing material is modified;
	and program instructions to render an illustration of the placement of the sheathing material relative to the members. 

Regarding Claim 16.

	A system for determining the sheathing materials required interior walls, comprising:
one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces;
	5Application No. 16/822,115Docket No. COEN19.US.U.00304 program instructions to extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	program instructions to identify sheathing material to be applied to at least one of the interior wall surface and identify a set of properties associated with the sheathing material;
	program instructions to modify the model into a set of illustrations of each interior wall surface wherein the frame members are visible;
	program instructions to manipulate the illustrations by applying the sheathing material over the frame members based on a calculated orientation, position, and installation order wherein the sheathing material is identified based on an installation order and sections of the sheathing material which extends beyond an outer edge of the interior wall surface is removed. 


Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members. 

Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 

Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material. 

Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing material panels, wherein the alterations substantially cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 

Regarding Claim 19.

	The system of claim 16, further comprising, program instructions to process an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model. 

Claim 16

	program instructions to manipulate the illustrations by applying the sheathing material over the frame members based on a calculated orientation, position, and installation order wherein the sheathing material is identified based on an installation order and sections of the sheathing material which extends beyond an outer edge of the interior wall surface is removed. 

Regarding Claim 20.

	The system of claim 16, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations.

Regarding Claim 20.

	The system of claim 16, further comprising, program instructions to convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128